

117 HR 4234 IH: National Statuary Hall Collection Policy Act
U.S. House of Representatives
2021-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4234IN THE HOUSE OF REPRESENTATIVESJune 29, 2021Mr. Norman (for himself, Mr. Duncan, Mr. Budd, Mr. Massie, Mrs. Greene of Georgia, Mr. LaMalfa, Mr. Gaetz, Mr. Hern, Mr. Babin, Mr. Womack, Mr. Brooks, and Mr. Crawford) introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo prohibit the removal of a statue provided by a State for display in National Statuary Hall unless two-thirds of the members of the State’s congressional delegation approve the removal, and for other purposes.1.Short titleThis Act may be cited as the National Statuary Hall Collection Policy Act.2.Prohibiting removal of statues provided by States for display in National Statuary Hall without approval of congressional delegation of StateSection 311(a)(2) of the Legislative Branch Appropriations Act, 2001 (2 U.S.C. 2132(a)(2)) is amended—(1)by striking and at the end of subparagraph (A);(2)by striking the period at the end of subparagraph (B) and inserting ; and; and(3)by adding at the end the following new subparagraph:(C)the request has been approved by not fewer than 2/3 of the Members of the House of Representatives and Senators who represent the State..